Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment to U.S. Patent application 16/426,432 filed on 3/29/2021.  Claims 1-20 are pending in the case.  Claims 1, 4-6, 10, 13-15 and 19 have been amended. Claims 1, 10 and 19 are independent claims.
This office action is Final.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the applicant intends the term "computer readable storage media” to include non-statutory matter. The Applicant's Specification recites the storage media "may be a non-transitory storage media" and additionally recites "at least a portion of the storage media may be transitory" (Specification, para. [0049]). Office recommends amending the claims so that they are directed towards “one or more non-transitory computer readable storage media”.

Prior Art

Afzal Amijee (US Patent Application Publication US 20140282013 A1), referred to as Amijee herein.
Negi et al. (US Patent No. US 9843768 B1), referred to as Negi herein.
Bhogal et al. (US Patent Application Publication US 20090210796 A1), referred to as Bhogal herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Amijee in view of Negi and Bhogal.

Regarding independent claim 1, Amijee discloses “A method for dynamically modifying an ongoing electronic presentation, the method comprising: 
after commencing an electronic presentation comprising content items for presentation by a computing system in a first sequence (Amijee, at ¶ [0080], live presentation is performed while the presenter is interacting with the slide collection, according to a story map described at ¶ [0079].),; 
… identifying a subset and include one or more characteristics of previously presented content items that elicited engagement (id. at ¶ [0020], enable the integration of responsive real-world data into story data structures comprising, for example, presentation feedback from audience-members.)
modifying the first sequence based on the physical cues to create a second sequence for which the content items will be presented (id. at ¶ [0116], having a second sequence of slide notes compiled into a second set of speaker notes corresponding to the edited arrangement of the story path, to instantly incorporate user feedback and audience/teammate contributions into a presentation as described at ¶ [0103].); and 
presenting the content items in the second sequence to the plurality of attendees (id. at ¶ [0026], presentation of a story comprises the sequential display of the slide objects in the second story path.).” Amijee further teaches enable the integration of responsive real-world data into story data structures comprising presentation feedback from audience-members (id. at ¶ [0020], and engaging in multilateral visual discussions, or multilogues, in part by creating a dynamic and network-accessible visual discussion space, the sum of which enables both presenters and audiences, even individuals or groups within audiences, to interact with and respond to presentation content. However, Amijee does not explicitly teach “identifying one or more physical cues from a plurality of attendees to the electronic presentation; determining the one or more physical cues indicate a lack of engagement for at least a portion of the plurality of attendees with the electronic presentation; in response to the lack of engagement,” Examiner interprets the one or more physical cues as one of a facial expression/movement, a body position/movement, biometric information (e.g., heart rate, blood pressure, etc.), or some other factor produced by the body of one of attendees captured through various sensors as described at para. [0022] of original specification. 
Negi is in the same field of systems and methods for indicating audience engagement (Negi, at column 1, line 55) that use a camera and computer vision to recognize facial emotions, use or wearable sensors to gauge electrical body response, remote heart monitoring, or other sensor capabilities as an indication of audience emotional response to a presenter (id. at column 1, line 59 to column 2, line 3), and human engagement metrics includes collective indicators taken from facial expressions, body language, gestures, and sensor responses (id. at column 5, lines 42-43), and the indicators may be audience emotional response may be represented as 3D avatars with changing expressions, such as smiling, bored, etc. (id. at column 2, lines 8-10) including a disengaged emoji 108 as depicted at FIG. 1.
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Amijee’s method with identifying facial emotions from the audience to the presentation and determine the physical cues indicate a lack of engagement for attendees as taught by Negi. The purpose of doing so would have been to display audience reaction when a speaker starts trying to communicate an idea, but a 
However, Amijee in view of Negi does not explicitly teach “identifying a subset of one or more of the content items that have yet to be presented; wherein modifying the first sequence includes reordering the content items such that the subset is presented sooner when presenting in the second sequence than in the first sequence;”.
Bhogal is in the same field of a system and method for dynamically modifying a sequence of slides in a slideshow set during a presentation of the slideshow (Bhogal, at ¶ [0002]) that options may be provided for a presenter to select an interface item to obtain slides that are in one way or another associated with a currently displayed slide in the slideshow set and automatically redirect the sequence of a slideshow to a set of slides that are not in the original sequence or are at a later point in the sequence and return to an original sequence following this redirection (id. at ¶ [0011]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Amijee in view of Negi’s method with identifying a subset of one or more content items that have yet to be presented, wherein modifying the first sequence includes redirect the sequence to a set of slides that are not in the original sequence or at a later point in the sequence and return to an original sequence as taught by Bhogal because it is also a very common situation for a presenter to have some slides in the series of slides that are far more important to the information that the presenter is trying to convey to the group than others, but the presenter to lose track of 
Independent claim 10 is directed towards an apparatus equivalent to a method executed by one or more processors found in the independent claim 1, and is therefore similarly rejected.
Independent claim 19 is directed towards one or more computer readable storage media equivalent to a method executed by one or more processors found in the independent claim 1, and is therefore similarly rejected.

Regarding claim 2, Amijee in view of Negi and Bhogal teaches all the limitation of independent claim 1. However, Amijee does not explicitly teach “wherein the physical cues indicate reactions of the plurality of attendees (Negi, at column 6, lines 41-46) and the method further comprises: aggregating the reactions to determine an overall reaction of the plurality of attendees (Negi, at column 6, lines 46-52).”
Negi is in the same field of systems and methods for indicating audience engagement (Negi, at column 1, line 55) that receiving audience reaction information from the plurality of members of the audience and aggregate the audience reaction information captured by the plurality of sensors (Negi, at column 6, lines 41-47).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Amijee in view of Bhogal’s method with receiving and aggregating audience reaction information from the plurality of members of the 
Claim 11 is directed towards an apparatus equivalent to a method found in the claim 2, and is therefore similarly rejected.
 Regarding claim 3, Amijee in view of Negi and Bhogal teaches all the limitation of independent claim 1 and its dependent claim 2. Amijee further teaches “wherein modifying the first sequence based on the physical cues comprises: modifying the first sequence based on the overall reaction (Amijee, at ¶ [0027], collecting and recording feedback comprising behavior and comments from individually identified audience members during a presentation or during their interaction with said distributed content back to the presenter, and audience feedback or other commentary may be incorporated into the data structures associated with such interactive presentations, so that rearrangement of slides also re-arranges the order of an associated dialogue file or of the annotations in presenters' notes..).”
Claim 12 is directed towards an apparatus equivalent to a method found in the claim 3, and is therefore similarly rejected.
Claim 20 is directed towards one or more computer readable storage media equivalent to a method found in the limitations of claims 2 and 3, and is therefore similarly rejected.
Regarding claim 4, Amijee in view of Negi and Bhogal teaches all the limitation of independent claim 1. However, Amijee in view of Bhogal does not explicitly teach “wherein the portion includes a threshold amount of the plurality of attendees.”

Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Amijee in view of Bhogal’s method with the current displayed indicator according to cumulative weighted average of inputs determined by the aggregated number of audience members as taught by Negi because the speaker may rehearse a talk and the conference call user interface may predict a level of engagement or highlight areas to be worked on based on previous data of a sample or mock audience (Negi, at column 3, lines 48-50).
Claim 13 is directed towards an apparatus equivalent to a method found in the claim 4, and is therefore similarly rejected.
Regarding claim 5, Amijee in view of Negi and Bhogal teaches all the limitation of independent claim 1 and its dependent claim 4. Amijee further teaches “wherein the one or more characteristics include a topic of the subset (Amijee, at ¶ [0082], there are three story paths, each story paths include a topic of the subset, such as the commercial appeal of the new product for path A, and merchants’ projected sales performance for path B.).”
Claim 14 is directed towards an apparatus equivalent to a method found in the claim 5, and is therefore similarly rejected.
claim 6, Amijee in view of Negi and Bhogal teaches all the limitation of independent claim 1 and its dependent claim 4. Amijee further teaches “wherein the one or more characteristics include a media type of a plurality of media types (Amijee, at ¶ [0093] and Fig. 5A, teaches user may access previously prepared slide pages, story paths and slide collections etc., therefore, when the user selected the control object entitled “media”, then a library contain any other type of data for use as slide content, such as images, animations, and other art, or it may contain links to web pages on the internet, actual web pages (i.e., pages and frames of content rendered from html, xml, flash, etc.) and any such source of potential slide content.).”
Claim 15 is directed towards an apparatus equivalent to a method found in the claim 6, and is therefore similarly rejected.
Regarding claim 7, Amijee in view of Negi and Bhogal teaches all the limitation of independent claim 1. Amijee further teaches “wherein modifying the first sequence based on the physical cues comprises: deleting one or more of the content items (Amijee, at ¶ [0113], The user designates one or more slides for deletion, and then taps the OK button to execute the delete function.).”
Claim 16 is directed towards an apparatus equivalent to a method found in the claim 7, and is therefore similarly rejected.
Regarding claim 8, Amijee in view of Negi and Bhogal teaches all the limitation of independent claim 1. Amijee further teaches “wherein the content items comprise speaking notes to a presenter for the electronic presentation (Amijee, at ¶ [0115], teaches a speaker's notes feature in the graphical user interface of the invention in an annotations panel occupying a portion of the view within the GUI showing a first 
Claim 17 is directed towards an apparatus equivalent to a method found in the claim 8, and is therefore similarly rejected.
Regarding Claim 9, Amijee in view of Negi and Bhogal teaches all the limitation of independent claim 1. Amijee further teaches “wherein the content items comprise slides displayed to the plurality of attendees (Amijee, at ¶ [0004], teaches a person to present a lecture, seminar, slideshow, performance or other organized display of information (a “presentation”) to an audience.).”
Claim 18 is directed towards an apparatus equivalent to a method found in the claim 9, and is therefore similarly rejected.

Response to Arguments/Remarks
Applicant’s amendments and arguments have not responded to the 35 U.S.C. § 101 rejection to claims 19-20. The 35 U.S.C. § 101 rejections of these claims are maintained.
As for the Applicant’s argument with regard to the USC 101 rejection, the specification never defines what is meant by transitory. Although par. 49 of the specification states that the storage media is not a propagated signal, this could be contradictory with the term “transitory,” and also does not rule out carrier waves, etc.  
Applicants’ 35 U.S.C. § 103 arguments have been fully considered but they are not persuasive.  Applicants argue that “Negi does not disclose that the feedback is .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249.  The examiner can normally be reached on Monday-Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SEUNG W. JUNG
Examiner
Art Unit 2144



/SCOTT T BADERMAN/           Supervisory Patent Examiner, Art Unit 2144